Citation Nr: 1048035	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of bilateral pes planus, rated as zero percent 
disabling prior to April 28, 2010.

2.  Evaluation of bilateral pes planus, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1982 until July 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, 
Utah.  Jurisdiction for this appeal originates from the RO in 
Portland, Oregon.

In January 2010 the Board remanded the issue of evaluation of 
bilateral pes planus for additional development.  Such 
development was undertaken and a subsequent rating decision was 
generated by the Appeals Management Center (AMC) in Washington 
D.C., in October 2010.  The matter is now before the Board.


FINDINGS OF FACT

1.  Bilateral pes planus has, prior to April 28, 2010, been 
productive of weight bearing in line over the great toes.

2.  In a September 2007 statement, the appellant indicated that 
his appeal would be satisfied by a 10 percent rating for 
bilateral pes planus.  Such a rating has been granted.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent prior to 
April 28, 2010 for bilateral pes planus have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (2010).

2.  The criteria for dismissal of the appeal for a higher rating 
for bilateral pes planus have been met.  38 U.S.C.A. § 7105 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claims arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 
2009).  Therefore, no further notice is needed under VCAA.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained, as have 
records of VA treatment.  Furthermore, the Veteran was afforded a 
VA examination in April 2010, during which the examiner was 
provided the Veteran's claims file for review, took down the 
Veteran's history, considered the lay evidence presented, 
responded to specific questions posed in the Board's January 2010 
remand orders, laid a factual foundation for the conclusions 
reached, and reached conclusions based on the examination that 
are consistent with the record.  The Board notes that it is 
"entitled to assume the competence of a VA examiner." Cox v. 
Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. 
West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant 
is found to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for bilateral pes planus is an 
appeal from the initial assignment of a disability rating in 
September 2006.  When a claimant is awarded service connection 
and assigned an initial disability rating, separate disability 
ratings may be assigned for separate periods of time in 
accordance with the facts found.  Such separate disability 
ratings are known as staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (noting that staged ratings are 
assigned at the time an initial disability rating is assigned).  
In Hart v. Mansfield, the Court extended entitlement to staged 
ratings to claims for increased disability ratings where "the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 
(2007).  Here, the disability has not significantly changed and, 
as discussed, a uniform evaluation is warranted.

Rating Prior to April 28, 2010

The Veteran's claim of entitlement to higher rating for bilateral 
pes planus is an appeal from the initial assignment of a 
disability rating in September 2006.  At that time the feet were 
rated as zero percent disabling based on a VA examination of 
March 2006 which stated that pes planus was not present in either 
foot.

In January 2010, the Board remanded the issue for a new VA 
examination, as it was found that the old examination was 
inadequate for rating purposes.  Such an examination was 
conducted on April 28, 2010, and showed that pes planus was 
"obvious with weightbearing and the weightbearing line [was] 
over the great toe bilaterally."  It was based on this 
examination that in a rating decision of October 2010, the AMC 
granted a 10 percent evaluation effective April 28, 2010.  The 
Board has reviewed the record and finds the AMC's decision to 
stage the rating on appeal to be inconsistent with the evidence 
presented.

Service treatment records show that in December 2005, the Veteran 
endorsed "foot troubles" on a report of medical history.  On a 
separate document, the Veteran clarified that "foot troubles" 
referred to bilateral pes planus for which he used orthotics.  
Radiographic imaging in March 2006, four months prior to 
separation, showed pes planus of both feet.  In a report of March 
2006 Dr. J.S.D. diagnosed the Veteran with bilateral pes planus, 
however in a separate report of the same month, Dr. J.S.D. stated 
that the Veteran did not have pes planus.

On review of the record, the Board finds that the reports of Dr. 
J.S.D. are not credible as they are internally inconsistent.  
Furthermore, the diagnosis offered by Dr. J.S.D. is at odds with 
contemporaneous radiographic evidence, and with the conclusion 
reached by a VA examiner in April 2010.  

Thus, the only credible medical evidence or record indicates that 
the Veteran had pes planus in service, and that he now has pes 
planus with weight bearing in line over the great toe, per 
examination in April 2010.  Such an evaluation indicates a 10 
percent rating under 38 C.F.R. § 4.71a, DC 5276 (2010).  

Again, as this is the only credible evidence of record, the Board 
grants a 10 percent rating prior to April 28, 2010 for bilateral 
pes planus.

The Board also notes that when this matter was remanded in 
January 2010, it was determined that the VA examination of 2006 
was inadequate.  The examination did not address whether weight 
bearing was over or medial to the great toe, if there was inward 
bowing, or whether pain was present on manipulation.  Since the 
2006 VA examination was grossly inadequate, VA cannot rely on the 
examination in order to justify a determination that there was a 
change in disability.  The only conclusion is that the 2010 VA 
examination was the first examination of record adequate for 
rating purposes.  See 38 C.F.R. § 4.13 (2010).

Current Rating

In his substantive appeal of September 2007, the Veteran stated 
that "a 10 [percent] rating would satisfy my appeal."  This is 
a definitive statement indicating the Veteran's intent and 
written by the Veteran himself.  Thus, as a 10 percent rating has 
been granted, the Board finds that the Veteran's appeal has been 
satisfied.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  In light of the appellant's 
satisfaction with the current rating, there remains no allegation 
of error of fact or law for appellate consideration.  Therefore, 
the Board does not have jurisdiction to review the claim for a 
higher rating for bilateral pes planus, and the appeal is 
dismissed.


ORDER

An evaluation of 10 percent for bilateral pes planus disability 
is granted prior to April 28, 2010, subject to the controlling 
regulations applicable to payment of monetary benefit.

The appeal for an evaluation in excess of 10 percent for 
bilateral pes planus is dismissed.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


